Title: From George Washington to the Commissioners for the District of Columbia, 1 December 1793
From: Washington, George
To: Commissioners for the District of Columbia


          
            Gentlemen
            Philadelphia 1st Decr 1793
          
          Your Letter of the 3d of last Month came to me by the Post of yesterday with the George
            Town mark of the 27th of November. What caused such delay in forwarding it, you better
            than I, can explain. For the reason mentioned therein it is to be regretted.
          I shall not lose a Post in transmitting the enclosed Order (to you) and wish it may be
            in time to produce the desired effect at the Treasury of Virginia.
          I am glad to hear your prospect with the Banks will enable you to look forward with
            well grounded hope of another vigorous operation next year, without depending upon the
            offers of Dutch Capitalists. I hope & expect, that all things will work well. With
            great, & very Sincere esteem & regard I am Gentlemen Your Most Obedt Hble
            Servt
          
            Go: Washington
          
        